MARVIN U. MOUNTS, Jr., Circuit Judge.
This cause came on to be heard on intervenors’, Palm Beach Newspapers, Inc. and the Miami Herald Publishing Company, request for a hearing on the state’s motion to exclude the public from discovery depositions.
The court, having considered the intervenors’ memorandum of law and arguments of counsel, and being otherwise advised in the premises, hereby orders and adjudges that the state’s motion is denied.
Discovery depositions taken pursuant to subpoenas issued by the state shall be open. Florida v. Bundy, 48 Fla. Supp. 204, 4 Med. L. Rptr. 2629 (1979). The parties may apply to the court for closure orders with respect to specific depositions, where legally sufficient cause can be proven by the moving party. Such motions shall be filed sufficiently in advance of the scheduled deposition so as to permit a hearing thereon. Miami Herald Publishing company v. Florida, 363 So.2d 603 (1978).